Title: From George Washington to Tobias Lear, 20 September 1790
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Mount Vernon Septr 20th 1790

The Servant who carried my letter of the 17th to the Post Office in Alexandria returned with yours of the 12th which shall be the subject for this reply.
Whatever Ideas, or remarks may have been excited by my going into Mr Morris’s House I know not; but this I am sure of, that to do it was farthest from my expectations. The Corperation of the City (by whom it was engaged) made attempts, it seems, to get other places, but none being to be obtained to their liking Mr Morris’ was offered & accepted, subject to my decision. To the Academy there were exceptions, which it was said could not be overcome. To Hunters Houses there were impediments. The Houses of Mrs Allan & Mr Guirney could not be had because Mrs Pollock (tenant in the latter) would not relinquish it—And Mr or Mrs Kepleys was found not to answer. This, I was told, was the history of the business.
I have not the least objection to Fidus’s Wife’s coming to Philadelphia in the Vessel with the other Servants; nor to her continuing in the family afterwards if she chuses it & can do the duties of her station tolerably; because I think he merits indulgences. On James Account (who I also think is a very good Servant) I consent readily, if it was his expectation and wish, that his wife may accompany the Servants in the manner suggested by you—or as a House Maid if she is thought fit for it: but not being acquainted with the views of the parties (James & wife I mean) I can only say that I shall be perfectly satisfied with whatever you do respecting the matter. As I do not believe the House can be better Supplied with Washer women, I think it best to bring those you have, on condition that I shall not be burthened with Fanny’s Children after they arrive. Thus much for the lower Servants & their connections.
With respect to Mr Hyde & his wife, if the duties of the family are too much for both will Mr Hyde alone be able to discharge them? If she quits, will not a substitute be necessary? In that case, or in case Mr Hyde acts alone, does he expect the same wages as are now given to both? If it is not stated in some paper handed in by Mr Hyde, it is nevertheless strong in my recollection,

that his wife’s services were stated at one, and his own at 200 dollars per ann. I have no wish to part with Mr or Mrs Hyde; first, because I do not like to be changing; and secondly, because I do not know where, or with whom to supply their places. On the score of Accts I can say nothing, never having taken a comparative view of his & Fraunciss; but I am exceedingly mistaken if the expenses of the second Table at wch Mr Hyde presides, has not greatly exceeded that kept by Frauncis; for (but in this I may be mistaken) I strongly suspect that nothing is brought to my Table of liquors, fruits, or other things, that is not used as profusely at his. If my suspicions are unfounded, I shall be sorry for having entertained them; and if they are not, it is at least questionable whether his successor might not do the same thing; in which case (if Hyde is honest & careful, of which you are better able to judge than I am) a change without a benifit might take place, and is not desireable, if they are to be retained on proper terms. I say they, for if Mrs Hyde is necessary for the purposes enumerated in your letter, and the Cook is not competent to the Desert, making Cake, &ca., I do not see what use Hyde, more than William, would be without her—nor do I see why she should execute part of his duties and thereby make her own too burthensome. Francis, besides being an excellent Cook, knowing how to provide genteel Dinners, and giving aid in dressing them, prepared the Desert, made the Cake, and did every thing that Hyde & wife conjointly do; consequently the Services of Hyde alone is not to be compared with those of Frauncis’s; and if his Accts exceed (in the same Seasons) those of Frauncis’s 4 or £5. a Week, and at the same time appear fair, I shall have no scruple to acknowledge that I have entertained much harder thoughts of the latter than I ought to have done, although it is inconceivable to me how other families on 25 h[undre]d, or 3000 dollars, should be enabled to entertain more Company at least more frequently than I could do for twenty five thousand dollars, annually.
I am glad to hear that the furniture of the large drawing room—especially the glasses—are packed in a manner which you think secure—with respect to the Table Ornaments, my opinion has been so fully given on the mode of putting them up, at I shall say nothing further on the Subject in this letter, and as I presume a correspondence has been opened between

Mr Morris & you, I have no doubt of your embracing the proper moment for their removal; & the best mode of accomplishing it.
Mr Macomb may in reality be indifferent as to taking the House off your hands, but it is highly probable he will assume the appearance of it, in order to derive an advantage in the terms—therefore, as I shall have to pay rent for it until May, if he or some other does not take it, it would be well to bring him to some decision at once, or Advertise the renting of it, & the Sale of the buildings I have put up at the same time. You will make better terms for these than any Agent that will be left behind—and besides, it may hasten Mr Macomb (who, from what I have heard I am sure wants the house) by alarming his fears that others may step in. To receive some compensation, would be better than to sink the whole rent, & to loose the buildings which I have erected on the lots. With respect to Dingwell, I join Colo. Hamilton & Mr Jefferson in opinion that it is no more than a catchpenny plan; Yet, for the reason assigned by Genl Knox, I think twenty or twenty [-five] dollars may be given him; professedly for his trouble; with an assurance that it is believed B.— has meant an imposition on him, inasmuch as part of his information we know is unfounded, & are sure, from the complexion & expression of some of the letters, pretended to be received from some of the King of G.B.s Ministers that they are Spurious; yet nevertheless, as it is supposed he—Dingwell—meant well, & has been at some trouble in his report, this sum is given expressly on those Accts.
We have all us been very well since we came to this place & all join in best wishes for you and Mrs Lear. With sincere regard & Affection I am Yrs

Go: Washington

